DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Claim 20 has been withdrawn from further consideration as being directed to a non-elected invention.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 13 May 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 May 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/074718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites all the limitations of instant claim 5.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/074718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites all the limitations of instant claim 6.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/074718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites all the limitations of instant claim 7.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/074718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites all the limitations of instant claim 8.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/074718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites all the limitations of instant claim 9.
Claim 10
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/074718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites all the limitations of instant claim 15.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/074718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites all the limitations of instant claim 12.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 16/074718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites all the limitations of instant claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 9-19(a)(1) as being anticipated by U.S. Patent 6,569,521 to Sheridan et al. cited in Information Disclosure Statement filed 23 October 2018 (herein Sheridan).
Regarding claim 1, Sheridan teaches a stretch releasing pressure sensitive adhesive (herein PSA) tape (abstract) that includes a stretch releasing PSA composition on a backing (Col 4, lines 53-64).  Sheridan teaches that the backing can be a multilayer construction that includes a polymeric foam layer, a polymeric film layer, or combinations thereof (Col 10, line 65-Col 11, line 2).  Sheridan further teaches that the backing layers can be alternating layers of elastic, polymeric film, foam or adhesive materials, and combinations thereof (Col 12, lines 1-6) and that the PSA tape can include multiple layers of the same adhesive composition disposed on a single or multiple surfaces of a backing (Col 12, lines 13-18).  One of ordinary skill in the art would recognize that these teachings of Sheridan contemplate an embodiment wherein the backing is made of two polymeric film layers disposed on either side of an adhesive composition and further layers of that same adhesive composition are disposed on either surface of the backing.  In such an embodiment the backing corresponds to the multilayer carrier recited in the instant claims, the PSA layer of the backing corresponds to the core layer recited in the instant claims, either of the polymeric film layers correspond to the polymeric layer recited in the instant claims, and either of the further PSA layers correspond to the stretch releasable adhesive directly adjacent to at least a first portion of the first major surface of the multilayer carrier.  
Regarding the compression stress relaxation of the adhesive article and/or the core layer, paragraph 00142 on page 25 of the instant specification discloses that a suitable core layer can be made using the adhesive composition of Example 28 of Sheridan (Col 19, lines 50-63 and Table 5).  Table 5 of the instant specification discloses that an adhesive article having such a core layer meets the claimed limitations.
Regarding claim 2, Sheridan teaches all the limitations of claim 1 as discussed above.
As discussed above, Table 5 of the instant specification disclose that a core layer made using the adhesive composition of Example 28 of Sheridan meets the claimed limitations.
Regarding claims 3-4 and 9
As discussed above, Sheridan teaches an embodiment wherein the backing is made of two polymeric film layers disposed on either side of an adhesive composition and further layers of that same adhesive composition are disposed on either surface of the backing.  Such an embodiment meets the limitations of instant claims 3, 4, and 9.
Regarding claim 5, Sheridan teaches all the limitations of claim 1 as discussed above.
Sheridan teaches that Example 28 is made of an MQ silicone diamine resin (Col 19, lines 37-55) which meets the limitations of being a silicon elastomer.
Regarding claim 6, Sheridan teaches all the limitations of claim 1 as discussed above.
Sheridan teaches that the PSA composition can include a crosslinking agent (Col 10, lines 33-34).
Regarding claim 7, Sheridan teaches all the limitations of claim 1 as discussed above.
Sheridan teaches that the polymeric films of the backing can be made from materials including “polyolefins, e.g., polyethylene, including high density polyethylene, low density polyethylene, linear low density polyethylene, and linear ultra low density polyethylene, polypropylene and polybutylenes; vinyl copolymers, e.g., polyvinyl chlorides, both plasticized and unplasticized, and polyvinyl acetates; olefin copolymers, e.g., ethylene/methacrylate copolymers, ethylene/vinylacetate copolymers, acrylonitrile-butadiene-styrene copolymers, and ethylene/propylene copolymers; acrylic polymers and copolymer; and combinations thereof. Mixtures or blends of any plastic or plastic and elastomer materials, such as polypropylene/polyethylene, polyurethane/polyolefin, polyurethane/polycarbonate, and polyurethane/polyester” (Col 11, lines 6-21).
Regarding claims 10-19, Sheridan teaches all the limitations of claim 1 as discussed above.
As discussed above, Sheridan teaches an embodiment having a backing is made of two polymeric film layers disposed on either side of an adhesive composition and further layers of that same adhesive composition are disposed on either surface of the backing and the PSA composition is made according to Example 28 of Sheridan.  Paragraph 00142 on page 25 of the instant specification discloses 
Therefore, given that the PSA tape of Sheridan is has a substantially similar structure and is made using substantially similar materials to the claimed invention, one of ordinary skill in the art would reasonably expect them to have substantially similar properties and meets the limitations of claims 10-19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,569,521 to Sheridan et al. cited in Information Disclosure Statement filed 23 October 2018 (herein Sheridan) as applied to claim 1 above and in view of U.S. Patent 6,001,471 to Bries et al. (herein Bries).
Regarding claim 9, Sheridan teaches all the limitations of claim 1 as discussed above.
Sheridan teaches that the polymeric film layers of the backing have a thickness of about 0.4 to about 10 mils (Col 11, lines 54-56).
Sheridan is silent as to the thickness of the adhesive layer of the backing.
Bries teaches a double-sided stretchable adhesive tape (abstract) comprising a backing having a polymeric foam layer 102 and polymeric film layer 104 adhered to one another via pressure-sensitive adhesive layer 106 which can be the same as adhesive layers 108 and 110 coated onto the backing (Fig 9 and Col 8, line 60-Col 9, line 13).  Bries teaches that an adhesive layer used for adjoining one polymeric layer of the backing to another should have a thickness of about 1 to 10 mils (Col 15, lines 41-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PSA layer of the backing of Sheridan to have the thickness taught by Bries because it is recognized in the art as being suitable for the intended purposes.  See MPEP 2144.07.
Combining the teaches of Sheridan of the thickness of the polymeric film layers with the teachings of Bries regarding the thickness of the PSA layer of the backing results in a backing having a thickness of about 1.8 to about 30 mils.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783